Title: To Benjamin Franklin from Francois Gianolio, 12 November 1777: résumé
From: Gianolio, François
To: Franklin, Benjamin


<Turin, November 12, 1777, in French: I have long wanted to establish commercial contact with America, but am unable to go there; so I am asking your assistance. Congress, I know, has established agents in Europe for importing American and exporting European products; and I should like to be added to this fortunate group. America has plenty to offer northern Italy in the way of medicinal herbs, furs, minerals, etc., and to receive in the way of silk cloth, thread, ribbons, etc. Here is the center of the silk trade, and twenty years in the business, working on my own or on commission, have equipped me to be useful in selling what is sent me or in shipping what is manufactured locally. If Congress is unwilling to engage in such commerce, I should be grateful to have you put me in touch with merchants in the United States.>